DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 7148769) in view of Furukawa et al. (US 6232513).
With respect to claim 1, Takano discloses a packaged surface acoustic wave device (Figs 1-2) comprising: a piezoelectric substrate (item 1) having a first side and a second side; an interdigital transducer electrode (item 2) and supported by the first side of the piezoelectric substrate (Figs 1-2); and a marking (item 5) formed in the second side of the piezoelectric substrate (Figs 1-2).
Takano does not disclose that the piezoelectric substrate and IDT are encapsulated within a package structure.
Furukawa et al. teaches a packaged surface acoustic wave device in which the piezoelectric substrate and IDT are encapsulated within a package structure (Fig 1, where the surface acoustic wave device 3 is encapsulated in phenol resin 11).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin encapsulating portion of Furukawa et al. with the surface acoustic wave device of Takano for the benefit of improving the fabrication method (column 43, lines 18-24 of Furukawa et al.) and providing improved protection for the SAW device (Fig 1 of Furukawa et al.).
With respect to claim 2, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 1. Takano discloses that the marking extends less than 1 micrometer into the second side of the piezoelectric substrate (column 3, lines 38-50 and column 2, lines 46-60, wherein for the disclosed piezoelectric layer thickness of 0.15 mm and groove/marking depth of 0.5%, the marking depth is less than 1 micrometer).
With respect to claim 3, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 1. Takano discloses that the marking extends less into less than 1% of a thickness of the piezoelectric substrate (column 4, lines 46-60).
With respect to claim 4, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 1. The language “wherein the marking is formed by a laser” is product by process language that does not impart further structure on the claimed device. It has been held that where a claimed product is the same as or obvious over a product of the prior art, the claim is unpatentable even if the prior product was made by a different process (In re Thorpe, 227 USPQ 964).
With respect to claim 5, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 1. Takano discloses that the piezoelectric substrate includes lithium niobate (column 3, lines 22-37).
With respect to claim 6, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 1. Takano discloses that the piezoelectric substrate includes lithium tantalate (column 3, lines 22-37).
With respect to claim 7, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 1. Furukawa et al. discloses that the package structure includes a cavity structure (item 10) encapsulating the interdigital transducer electrode and an outer coat including a photosensitive resin (Fig 1).
With respect to claim 8, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 1. Takano discloses that a total thickness of the packaged surface acoustic wave device is less than 220 micrometers (column 3, lines 38-50).
With respect to claim 9, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 1. Furukawa et al. discloses that the package structure includes a photosensitive resin buffer coat (column 43, lines 18-24).
With respect to claim 10, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 9. Furukawa et al. discloses that the photosensitive resin buffer coat includes phenol resin (column 43, lines 18-24).
With respect to claim 11, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 9. Furukawa et al. discloses that the photosensitive resin buffer coat includes a negative photoresist (column 43, lines 18-24).
With respect to claim 12, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 9. Furukawa et al. discloses a plurality of terminals (item 2) extending through apertures in the photosensitive resin buffer coat (Fig 1).
With respect to claim 13, Takano discloses a packaged surface acoustic wave device (Figs 1-2) comprising: a piezoelectric substrate (item 1) having a first side and a second side, the second side of the piezoelectric substrate having a marked section (item 5); an interdigital transducer electrode (item 2) supported by the first side of the piezoelectric substrate (Fig 1).
Takano does not disclose that the marked piezoelectric substrate is laser marked or a structure supported by the first side of the laser-marked piezoelectric substrate defining a cavity enclosing the interdigital transducer electrode.
With respect to the markings of the piezoelectric substrate being laser-marked, this is product-0by-process language that does not impart further structure on the claimed device. It has been held that where a claimed product is the same as or obvious over a product of the prior art, the claim is unpatentable even if the prior product was made by a different process (In re Thorpe, 227 USPQ 964).

Furukawa et al. teaches a packaged surface acoustic wave device including a structure (item 1) supported by the first side of the laser-marked piezoelectric substrate defining a cavity (item 10) enclosing the interdigital transducer electrode (Fig 1, where the surface acoustic wave device 3 is encapsulated in phenol resin 11).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin encapsulating portion of Furukawa et al. with the surface acoustic wave device of Takano for the benefit of improving the fabrication method (column 43, lines 18-24 of Furukawa et al.) and providing improved protection for the SAW device (Fig 1 of Furukawa et al.).
With respect to claim 14, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 13. The language “wherein the laser-marked section has been exposed to a deep ultraviolet laser” is product by process language that does not impart further structure on the claimed device. It has been held that where a claimed product is the same as or obvious over a product of the prior art, the claim is unpatentable even if the prior product was made by a different process (In re Thorpe, 227 USPQ 964).
With respect to claim 15, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 13. Takano discloses that the marked section includes markings extending less than 1 micrometer into the second side of the piezoelectric substrate (column 3, lines 38-50 and column 2, lines 46-60, wherein for the disclosed piezoelectric layer thickness of 0.15 mm and groove/marking depth of 0.5%, the marking depth is less than 1 micrometer).
With respect to claim 16, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 13. Takano discloses that the piezoelectric substrate includes lithium niobate (column 3, lines 22-37).
With respect to claim 17, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 13. Takano discloses that the piezoelectric substrate includes lithium tantalate (column 3, lines 22-37).
With respect to claim 18, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 13. Furukawa et al. discloses that the package structure includes a photosensitive resin buffer coat (column 43, lines 18-24).
With respect to claim 19, the combination of Takano and Furukawa et al. discloses the packaged surface acoustic wave device of claim 13. Furukawa et al. discloses that the photosensitive resin buffer coat includes phenol resin (column 43, lines 18-24).
With respect to claim 20, Takano discloses a packaged surface acoustic wave device (Figs 1-2) comprising: a piezoelectric substrate (item 1) having an upper side and a lower side; an interdigital transducer electrode (item 4) supported by the upper side of the piezoelectric substrate (Figs 1-2); and a marking (item 5) formed in the second side of the piezoelectric substrate (Figs 1-2).
Takano does not disclose a package structure encapsulating the interdigital transducer electrode, the package structure including a cavity roof overlying the interdigital transducer electrode and an outer coat overlying the cavity roof, the outer coat including a phenol resin.
Furukawa et al. teaches a packaged surface acoustic wave device including a package structure encapsulating the interdigital transducer electrode (Fig 1, where the surface acoustic wave device 3 is encapsulated in phenol resin 11), the package structure including a cavity roof overlying the interdigital transducer electrode and an outer coat (item 11) overlying the cavity roof (Fig 1), the outer coat including a phenol resin (column 43, lines 18-24).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin encapsulating portion of Furukawa et al. with the surface acoustic wave device of Takano for the benefit of improving the fabrication method (column 43, lines 18-24 of Furukawa et al.) and providing improved protection for the SAW device (Fig 1 of Furukawa et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837